Exhibit 10.1

Execution Copy

COMPANY SHAREHOLDER VOTING AGREEMENT

This Company Shareholder Voting Agreement (this “Agreement”), dated as of
December 18, 2012 is entered into by and among Markel Corporation, a Virginia
corporation (“Parent”), and each of the shareholders of Alterra Capital Holdings
Limited, a Bermuda company (the “Company”), listed on Schedule A attached hereto
(each, a “Shareholder” and, collectively, the “Shareholders”). Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Agreement and Plan of Merger (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company have entered into an Agreement and Plan of Merger,
dated as of the date hereof (the “Agreement and Plan of Merger”) (as the same
may be amended or amended and restated from time to time in accordance with its
terms);

WHEREAS, each Shareholder is the beneficial owner (as defined in Rule 13d-3 of
the Exchange Act, which meaning will apply for all purposes of this Agreement
whenever the term “beneficial” or “beneficially” is used) of (a) Company Common
Shares (such shares, together with any other securities of the Company having
voting rights acquired by such Shareholder (including Company Common Shares
acquired upon the exercise of any Company Stock Options or Company Warrants or
upon the vesting of any Company Restricted Awards held by such Shareholder)
after the Reference Date (as defined below) through the Effective Time, being
collectively referred to herein as the “Shares”), (b) Company Stock Options,
(c) Company Restricted Awards and (d) Company Warrants, as of the date hereof
(the “Reference Date”) and as set forth opposite such Shareholder’s name on
Schedule A attached hereto (“Schedule A”);

WHEREAS, obtaining the Company Merger Vote is a condition to the consummation of
the Merger; and

WHEREAS, each Shareholder has agreed to enter into this Agreement in order to
induce Parent to enter into the Agreement and Plan of Merger and to induce
Parent to consummate, and to cause Merger Sub to consummate, the transactions
contemplated by the Agreement and Plan of Merger.

NOW, THEREFORE, in consideration of Parent and the Merger Sub entering into the
Agreement and Plan of Merger and of the mutual covenants and agreements
contained herein and other good and valuable consideration, the adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties of Each Shareholder. Each Shareholder
hereby represents and warrants to Parent as of the date of this Agreement as
follows:

1.1 Title to the Shares. Such Shareholder is the beneficial owner of the Company
Common Shares, Company Stock Options, Company Restricted Shares and Company
Warrants set forth opposite the name of such Shareholder on Schedule A, which,
as of the Reference Date, constitute all of the Company Common Shares and other
securities convertible into or exercisable for any Company Common Shares,
whether vested or unvested, owned of record or beneficially by such Shareholder.

1.2 Voting Matters. Except to the extent (x) any such Shares are held by a trust
and either Shareholder is not the trustee or there are multiple trustees or
(y) such Shareholder is deemed to be the beneficial owner of shares that are
owned by another person, such Shareholder has the sole power to vote or cause to
be voted the Shares set forth opposite the name of such Shareholder on Schedule
A on the matters specified in Section 4.1 hereof, free and clear of any and all
claims, liens, encumbrances or restrictions on the right to vote such Shares,
except (a) as may exist by reason of this Agreement, (b) under applicable Law or
(c) as referenced in Section 3.5 hereof. In furtherance (and not in limitation)
of the foregoing, such Shareholder represents and warrants to Parent that all
proxies heretofore given in respect of any of its Shares, if any, are not
irrevocable and that all such proxies have been properly revoked or are no
longer in effect as of the date hereof.

1.3 Organization. To the extent such Shareholder is a corporation, partnership,
limited liability company or other entity (“Entity”), such Shareholder is duly
organized, validly existing, and in good standing (or the equivalent concept to
the extent applicable) under the laws of the jurisdiction of its incorporation,
formation or organization.

1.4 Authority Relative to this Agreement. To the extent such Shareholder is an
Entity, (a) such Shareholder has all requisite corporate, company, partnership
or other power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated hereby
and (b) the execution and delivery of this Agreement by such Shareholder and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate corporate, partnership, company or other action on
behalf of such Shareholder. To the extent that such Shareholder is an
individual, such Shareholder has the requisite legal capacity to execute and
deliver this Agreement, to perform his or her obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by such Shareholder and, assuming the due
authorization, execution and delivery hereof by Parent, constitutes a valid and
binding obligation of such Shareholder, enforceable against such Shareholder in

 

2



--------------------------------------------------------------------------------

accordance with its terms, except to the extent that enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equitable principles (whether considered in a proceeding at law or
in equity).

1.5 No Conflict. Except for any filings that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by such Shareholder do not, and the performance of its obligations
hereunder and the consummation by such Shareholder of the transactions
contemplated hereby will not, (a) require any consent or approval by, filing
with, or notification to, any Governmental Entity or any other Person by such
Shareholder, (b) to the extent such Shareholder is an Entity, violate or
conflict with or result in any breach of any provision of the organizational
documents of such Shareholder, (c) violate or conflict with, or result in any
breach of or default (with or without notice or lapse of time or both) under, or
give to any other Person (with or without notice or lapse of time or both) any
right of termination, acceleration or cancellation of, or result in the creation
of any claims, liens, encumbrances or restrictions on the right to vote such
Shares under, any provision of any agreement to which such Shareholder is a
party or any instrument, permit, concession, franchise or license of such
Shareholder or (d) violate or conflict with any Law applicable to such
Shareholder or to such Shareholder’s properties or assets, except in the case of
the foregoing clauses (a), (c) and (d) only, for any of the foregoing as would
not reasonably be expected to materially impair or restrict such Shareholder’s
ability to perform its obligations under this Agreement.

1.6 Reliance by Parent. Such Shareholder understands and acknowledges that
Parent is entering into, and causing the Merger Sub to enter into, the Agreement
and Plan of Merger in reliance upon such Shareholder’s execution and delivery of
this Agreement.

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Shareholder as of the date of this Agreement as follows:

2.1 Organization. Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Virginia.

2.2 Authority Relative to this Agreement. (a) Parent has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
(b) the execution and delivery of this Agreement by Parent and the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary and
appropriate corporate action by the board of directors of Parent. This Agreement
has been duly and validly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by each of the Shareholders party hereto,
constitutes a valid and binding obligation of

 

3



--------------------------------------------------------------------------------

Parent, enforceable against Parent in accordance with its terms, except to the
extent that enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equitable principles
(whether considered in a proceeding at law or in equity).

2.3 No Conflict. Except for any filings that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by Parent do not, and the performance of its obligations hereunder and
the consummation by Parent of the transactions contemplated hereby will not,
(a) require any consent or approval by, filing with, or notification to, any
Governmental Entity or any other Person by Parent, (b) violate or conflict with
or result in any breach of any provision of the articles of incorporation or
by-laws of Parent, (c) violate or conflict with, or result in any breach of or
default (with or without notice or lapse of time or both) under, or give to any
other Person (with or without notice or lapse of time or both) any right of
termination, acceleration or cancellation of, any provision of any agreement to
which Parent is a party or any instrument, permit, concession, franchise or
license of Parent, or (d) violate or conflict with any Law applicable to Parent
or its properties or assets, except, in the case of the foregoing clauses (a),
(c) and (d) only for any of the foregoing as would not reasonably be expected to
materially impair or restrict Parent’s ability to perform its obligations under
this Agreement.

SECTION 3. Additional Agreements.

3.1 Restriction on Transfer. Each Shareholder hereby covenants and agrees that,
during the Voting Period, such Shareholder shall not sell, transfer, tender,
assign, hypothecate or otherwise dispose of (“Transfer”) any Shares or any
interest therein or any other security convertible into or exercisable for any
Company Common Shares, or create or permit to exist any additional security
interest, lien, claim, pledge, option, right of first refusal, limitation on
voting rights, charge or other encumbrance of any nature (an “Encumbrance”) with
respect to the Shares or any interest therein or any other security convertible
into or exercisable for any Company Common Shares; provided, that, any
Shareholder may Transfer all or any portion of its Shares to (a) an Affiliate of
such Shareholder, (b) such Shareholder’s spouse, immediate family members or
lineal descendants or (c) any trust or other entity, the beneficiaries or equity
holders of which include only persons described in clause (b), in each case, if
and only if the transferee of such Shares agrees in writing to be bound by the
restrictions set forth in this Agreement (each such transferee, a “Permitted
Transferee”), or (d) to satisfy the payment of withholding income or other
applicable taxes resulting from the vesting or exercising of any Company Stock
Options or Company Restricted Awards beneficially owned by such Shareholder.

 

4



--------------------------------------------------------------------------------

3.2 No Other Proxies. Each Shareholder hereby covenants and agrees, that during
the Voting Period, except as otherwise specifically contemplated or permitted by
this Agreement (including Section 4.1), such Shareholder shall not, and shall
not offer or agree to, grant any proxy or power of attorney with respect to,
deposit into a voting trust or enter into a voting arrangement, whether by
proxy, voting agreement or otherwise, any Shares or any interest therein or any
other securities convertible into or exercisable for any Company Common Shares;
provided that nothing in this Section 3.2 shall prevent such Shareholder from
granting a proxy for Company’s 2013 Annual General Meeting of Shareholders with
respect to matters not covered by Section 4.1.

3.3 Additional Shares. In the event of a share dividend or distribution, or any
change in the Company Common Shares by reason of any share dividend or
distribution, subdivision, recapitalization, reclassification, consolidation,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Company Common Shares, the term “Shares” shall be
deemed to refer to and include such shares as well as all such share dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
For the avoidance of doubt, it is the intent of the parties that all Company
Common Shares or other securities convertible into or exercisable for any
Company Common Shares acquired by each Shareholder after the Reference Date
through the Voting Period be subject to the provisions of this Agreement.

3.4 Shareholder Capacity; Shareholder Designees. All agreements and
understandings made herein shall be made solely in a Shareholder’s capacity as a
holder of the Shares. If a Shareholder is a director or officer of the Company,
such agreements are not made in such Shareholder’s capacity as a director or
officer of the Company. For the avoidance of doubt, the parties acknowledge and
agree that (a) each (i) Shareholder who is a director or (ii) other person who
is a designee of a Shareholder on the Company’s Board of Directors shall, in
either case, be free to act in his or her capacity as a director of the Company
in accordance with his or her duties to the Company, (b) nothing herein shall
prohibit or restrict any person described in clause (a) above from taking any
action in facilitation of the exercise of his or her duties under the Agreement
and Plan of Merger (including under Section 5.4 thereof) or otherwise,
(c) nothing herein shall prohibit or restrict any Shareholder who is an officer
of the Company from taking any action, or failing to take any action, in his or
her capacity as an officer of the Company and in facilitation of the exercise of
his or her duties to the Company as such Shareholder determines in good faith is
required to comply with the direction of the Company’s Board of Directors and
(d) no action taken by any person described in clauses (a) through (c) above
acting in the capacities described therein shall be deemed to be a breach or
violation by a Shareholder of this Agreement.

3.5 Parent Acknowledgment. Parent acknowledges and agrees that (a) the voting
power otherwise conferred by the Shares under bye-law 51 of the Company’s
bye-laws may be adjusted under bye-law 52 of the Company’s bye-laws (a
“Limitation on Controlled Shares”), (b) nothing in this Agreement shall
prohibit, limit,

 

5



--------------------------------------------------------------------------------

affect, modify, interpret or otherwise influence any determination made by the
Company with respect to a Limitation on Controlled Shares and (c) if a
Limitation on Controlled Shares is made with respect to a Shareholder’s Shares,
such Limitation on Controlled Shares shall not form the basis for any breach or
violation by such Shareholder of this Agreement. Each Shareholder covenants and
agrees that it shall promptly respond to any request of the Company’s Board of
Directors for information in the manner specified in bye-law 54 of the Company
bye-laws.

SECTION 4. Voting Agreement; Proxy.

4.1 Voting Agreement. Each Shareholder hereby agrees that, from the date of this
Agreement until the earlier of (x) the Effective Time and (y) the termination of
this Agreement (the “Voting Period”), at any meeting of the shareholders of the
Company or in any action by written consent of the shareholders of the Company,
such Shareholder shall vote (or cause to be voted) all of its Shares:

(a) in favor of approval and adoption of the Bye-Law Amendment, the Agreement
and Plan of Merger, the Merger Agreement and the Merger, and the other
transactions contemplated thereby;

(b) in favor of adoption of any proposal in respect of which the Company’s Board
of Directors has (i) determined is designed to facilitate the consummation of
the Merger, (ii) disclosed the determination described in clause (i) in the
Joint Proxy Statement/Prospectus, Other Company Filings or other written
materials disseminated to all of the shareholders of the Company and
(iii) recommended to be adopted by the shareholders of the Company;

(c) against any action or agreement that has or would be reasonably likely to
result in any conditions to the Company’s obligations under Article VI of the
Agreement and Plan of Merger not being fulfilled;

(d) against any Takeover Proposal; and

(e) against any amendments to the memorandum of association or bye-laws of the
Company or other action, agreement, proposal or transaction involving the
Company or any of its Subsidiaries that in any manner would reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the Merger or the other transactions contemplated by the Agreement and
Plan of Merger or change, in any manner, the voting rights of any class of
shares of the Company;

 

6



--------------------------------------------------------------------------------

provided, that, if such Shareholder’s proxy has been granted to the Company
under Section 4.2 (and such proxy remains effective in accordance therewith),
such Shareholder shall have no obligations under this Section 4.1 with respect
to the meeting of the shareholders of the Company for which such proxy has been
granted.

4.2 Grant of Proxy.

(a) In furtherance of Section 4.1 of this Agreement, subject to Section 4.2(b)
hereof and the proviso set forth below, each Shareholder hereby irrevocably
grants to and appoints Parent and up to two of Parent’s designated
representatives (the “Authorized Parties”), and each of them individually, as
such Shareholder’s proxy (with full power of substitution and resubstitution)
for and in the name, place and stead of such Shareholder, to attend all meetings
of the shareholders of the Company and to vote the Shares at any meeting of the
shareholders of the Company or in any action by written consent of the
shareholders of the Company, during the Voting Period solely on the matters and
in the manner specified in Section 4.1 hereof, in each case subject to
applicable Law (the “Proxy”); provided that in the case of any meeting of the
shareholders of the Company during the Voting Period at which a matter described
in Section 4.1 is to be considered, such Shareholder’s grant of the Proxy
contemplated by this Section 4.2(a) shall be effective if, and only if, such
Shareholder has not delivered to the Secretary of the Company at least three
Business Days before such meeting a duly executed proxy card previously approved
by Parent (such approval not to be unreasonably withheld or delayed) voting such
Shareholder’s Shares in the manner specified in Section 4.1. For the avoidance
of doubt, the Proxy shall be effective for all actions by written consent of the
shareholders of the Company during the Voting Period with respect to the matters
set forth in Section 4.1.

(b) It is hereby agreed that the Authorized Parties will use any Proxy granted
by any Shareholder solely in accordance with applicable Law and will only vote
the Shares subject to such Proxy with respect to the matters and in the manner
specified in Section 4.1 hereof. Subject to the foregoing sentence, following
the grant of a Proxy under Section 4.2(a), the vote of an Authorized Party shall
control in any conflict between the vote by an Authorized Party of such Shares
and any other vote by such Shareholder of its Shares during the Voting Period.

(c) Each Shareholder hereby affirms that any Proxy granted under this
Section 4.2 is given by such Shareholder in connection with, and in
consideration of, the execution of the Agreement and Plan of Merger by Parent,
and that any such Proxy will be given to secure the performance of the duties of
such Shareholder under this Agreement.

 

7



--------------------------------------------------------------------------------

(d) Any Proxy granted under this Section 4.2 by such Shareholder shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable proxy
and shall revoke any and all prior proxies granted by such Shareholder. Any
Proxy granted hereunder shall terminate, and any underlying appointment shall
automatically be revoked and rescinded and of no force and effect, upon the
termination of this Agreement.

(e) Each Shareholder hereby acknowledges that the Company has agreed, under
Section 5.1 of the Agreement and Plan of Merger, to recognize the Proxy at any
meeting of the shareholders of the Company during the Voting Period. Each
Shareholder hereby further agrees that it will not intentionally take any action
or fail to take any action with the primary purpose of causing the Company to
fail to recognize such Proxy.

4.3 Other Voting. Each Shareholder shall vote on all issues other than those
specified in Section 4.1 hereof that may come before a meeting of, or action by
written consent by, the shareholders of the Company in its sole discretion;
provided that such vote or consent does not contravene the provisions of this
Section 4. For the avoidance of doubt, Parent shall not have the right to be
granted any proxy of a Shareholder in connection with any such vote.

4.4 Lock-Up Agreement. Each Shareholder hereby covenants and agrees that if the
Closing occurs, it shall not, before the date that is three (3) months following
the Closing Date (the “Lock-Up Period”), Transfer, or create or permit to exist
any Encumbrance with respect to, any Parent Common Shares, Company Converted
Options, Company Converted Restricted Award or Company Converted Warrants
beneficially owned by such Shareholder; provided, that, during the Lock-Up
Period any Shareholder may Transfer all or any portion of such Parent Common
Shares (a) to a Permitted Transferee, (b) in any transaction required under
applicable Law or approved by Parent or (c) to satisfy the payment of
withholding income or other applicable taxes resulting from the vesting,
exercising, surrendering or rolling-over of any equity securities of Parent or
the Company beneficially owned by such Shareholder. Notwithstanding anything to
the contrary contained in this Agreement, if a Shareholder is an individual, the
transfer restrictions set forth in this Agreement shall not apply following such
Shareholder’s death, termination of employment by Parent, the Company or any of
their respective Subsidiaries without “Cause” or due to a “Change in Control” or
termination of employment by such Shareholder for “Good Reason” (in each case,
as defined in the applicable agreements between the Company and such
Shareholder).

SECTION 5. Further Assurances. Each Shareholder shall, from time to time,
perform such further acts and execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as Parent may reasonably request in writing for the purpose of effectuating the
matters covered by this Agreement or that are necessary to vest in Parent the
power to carry out and give effect to the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 6. Termination. This Agreement and the obligations hereunder shall
automatically terminate on the first to occur of (a) the termination of the
Agreement and Plan of Merger, (b) a written agreement between Parent and a
Shareholder to terminate this Agreement (provided that in the case of this
clause (b) any such termination shall be effective only with respect to such
Shareholder or Shareholders party to such agreement to terminate, and not any
other shareholder of the Company party to this Agreement or a similar agreement
with Parent; provided further that any such termination that occurs after the
Effective Time shall be deemed to be an amendment to Section 4.4 or any
corresponding provision contained in such Shareholder’s voting agreement and
shall be subject to Section 7.7, below), (c) the conclusion of the Lock-Up
Period and (d) the amendment of the Agreement and Plan of Merger to (i) reduce
or change the form of the Consideration to be paid to such Shareholder in
connection with the Merger or (ii) provide for or otherwise result in disparate
treatment of such Shareholder vis-a-vis the other shareholders of the Company
with regard to the Consideration. The representations, warranties, obligations
and agreements of the parties contained in this Agreement shall not survive any
termination of this Agreement; provided that if this Agreement is terminated
under clause (a) of the preceding sentence, no party shall be relieved from its
liability for any willful and material breach of its obligations hereunder
committed before such termination. For the avoidance of doubt: (A) the parties’
rights and obligations shall terminate with respect to Sections 4.1, 4.2 and 4.3
of this Agreement at the Effective Time, and (B) the Voting Period will
automatically end when this Agreement is terminated in accordance with this
Section 6.

SECTION 7. Miscellaneous.

7.1 Appraisal Rights. Each Shareholder hereby irrevocably and unconditionally
waives, and agrees to prevent the exercise of, any rights to require appraisal
of its Shares under Bermuda Law.

7.2 Publication. Each Shareholder hereby permits the Company and Parent to
publish and disclose in any proxy statement or prospectus (including any
document or schedule filed with the SEC) or any other regulatory filings in
connection with the Agreement and Plan of Merger such Shareholder’s identity and
ownership of Company Common Shares, the other information set forth on Schedule
A, and the nature of its commitments, arrangements and understandings under this
Agreement.

7.3 Expenses. All costs and expenses (including the fees and expenses of
investment bankers, accountants and counsel) incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

7.4 Entire Agreement; No Third Party Beneficiaries.

 

9



--------------------------------------------------------------------------------

(a) This Agreement, including the Proxy and Schedule A, constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof; provided
that if there is any conflict between this Agreement and the Agreement and Plan
of Merger, this Agreement shall control. This Agreement is intended to create a
contractual relationship between each Shareholder, on the one hand, and Parent,
on the other hand, and is not intended to create, and does not create, any
agency, partnership, joint venture or any like relationship among the parties
hereto. Without limiting the generality of the foregoing, each Shareholder
(i) is entering into this Agreement solely on its own behalf and, except as
expressly set forth in this Agreement, shall not have any obligation to perform
on behalf of any other shareholder of the Company and (ii) by entering into this
Agreement does not intend to form a “group” for purposes of Rule 13d-5(b)(1) of
the Exchange Act or any other similar provision of applicable Law with any other
shareholder of the Company. Each Shareholder has acted independently regarding
such Shareholder’s decision to enter into this Agreement. Parent acknowledges
and agrees that (A) absent an express statement in a representation, warranty,
covenant or agreement to joint liability between or among a group of
Shareholders specifically identified by name in such representation, warranty,
covenant or agreement, all representations, warranties, covenants and agreements
of the Shareholders in this Agreement shall be made on a several, and not joint,
basis and (B) in accordance with and subject to the foregoing, no Shareholder
shall have any liability or obligation for any breach or violation of, or
failure to perform under, this Agreement by any other Shareholder.

(b) This Agreement is not intended to, and shall not, confer upon any Person not
a party hereto any rights or remedies hereunder.

7.5 Assignment. A Shareholder may not assign any rights or delegate any
obligations under this Agreement without the prior written consent of Parent.
Except as otherwise provided in Section 4.2 hereof, Parent may not assign any
rights or delegate any obligations under this Agreement, in each case, with
regard to a Shareholder without the prior written consent of such Shareholder.
Any such purported assignment or delegation made in violation of the foregoing
shall be null and void.

7.6 Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, the parties hereto and their successors
and permitted assigns (including, for the avoidance of doubt, a Shareholder’s
heirs, legal representatives, successors and assigns).

 

10



--------------------------------------------------------------------------------

7.7 Amendment; No Waiver. This Agreement may not be amended except by an
instrument in writing between Parent and any Shareholder; provided, that, any
amendment shall be effective only with respect to the Shareholder(s) executing
such amendment; provided, further, that, in the event that Parent shall agree
with any other shareholder of the Company to amend this Agreement or a similar
voting agreement, Parent shall offer all Shareholders the right to amend this
Agreement on the same terms and conditions as those agreed upon between Parent
and such other shareholder. Neither the failure nor any delay by any party
hereto in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. In addition, (a) no claim or right arising out of
this Agreement can be discharged by any party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by such party,
(b) no waiver that may be given by any party will be applicable except in the
specific instance for which it is given and (c) no notice to or demand on a
party will be deemed to be a waiver of any obligation of such party and no
notice from or demand by a party will be deemed to be a waiver of such party’s
right to take further action without notice or demand as provided in this
Agreement.

7.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

7.9 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) by facsimile upon confirmation of receipt or (c) on the second
Business Day following the date of dispatch if delivered by a recognized express
courier service. All notices hereunder shall be delivered as set forth below or
under such other instructions as may be designated in writing by the party to
receive such notice.

if to Parent:

Markel Corporation

4521 Highwoods Parkway

Glen Allen, Virginia 23060-6148

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Nicholas Potter

                 Gregory Gooding

if to a Shareholder, at its respective address set forth on Schedule A attached
hereto.

7.10 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of Bermuda, without regard to any principles of
conflicts of law thereof that are not mandatorily applicable by Law and would
permit or require the application of the Laws of another jurisdiction. In
furtherance of the foregoing, the parties hereby acknowledge and agree that it
is their intent that the Chosen Courts (as defined below) not apply the internal
affairs doctrine for the purposes of any litigation, action, suit or other
proceeding with respect to the subject matter hereof.

7.11 Specific Performance; Submission to Jurisdiction. The parties agree that
money damages would be both incalculable and an insufficient remedy and that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, subject to the discretion of the Chosen
Courts, the parties shall be entitled to an injunction or other equitable relief
to prevent breaches or violations of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Chosen Court, this being in
addition to any other remedy to which they are entitled at law or in equity.
Moreover, and in recognition of the foregoing, each of the parties hereby waives
(a) any defense in any action for specific performance of this Agreement that a
remedy at law would be adequate and (b) any requirement under any law for any
party to post security as a prerequisite to obtaining equitable relief. Each
party irrevocably and unconditionally consents, agrees and submits to the
jurisdiction of the Supreme Court of Bermuda (and appropriate appellate courts
therefrom) (the “Chosen Courts”), for the purposes of any litigation, action,
suit or other proceeding with respect to the subject matter hereof. Each party
agrees to commence any litigation, action, suit or proceeding relating hereto
only in the Supreme Court of Bermuda, or if such litigation, action, suit or
other proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in the other appellate courts therefrom or other courts of
Bermuda. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any litigation, action, suit or proceeding with respect to
the subject matter hereof in the Chosen Courts, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. Each party further irrevocably and
unconditionally consents to and grants any such court jurisdiction over the
Person of

 

12



--------------------------------------------------------------------------------

such parties and, to the extent legally effective, over the subject matter of
any such dispute and agrees that mailing of process or other documents in
connection with any such action or proceeding in the manner provided in
Section 7.9 hereof or in such other manner as may be permitted by applicable
Law, shall be valid and sufficient service thereof. The parties agree that a
final judgment in any such litigation, action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.

7.12 Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. If an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to sections or
subsections, such reference shall be to a section or subsection of this
Agreement unless otherwise indicated. The phrases “the date of this Agreement”,
“the date hereof” and terms of similar import, will be deemed to refer to
December 18, 2012. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, including Schedule
A hereto, and not to any particular provision of this Agreement. Any pronoun
shall include the corresponding masculine, feminine and neuter forms. References
to “party” or “parties” in this Agreement mean Parent and each of the
Shareholders, as the case may be.

7.13 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be considered one and the same agreement and shall become
effective when each of the parties has delivered a signed counterpart to the
other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic “.pdf” shall be effective as delivery of a
manually executed counterpart hereof.

[Rest of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

MARKEL CORPORATION By:     Name:   Title:  

 

14



--------------------------------------------------------------------------------

[SHAREHOLDER]  

 

15



--------------------------------------------------------------------------------

Schedule A

 

Name and Address

   Number of
Company Common
Shares Owned as of
[•]    Number of
Company Stock
Options Owned as
of [•]    Number of
Company Restricted
Shares Owned as of
[•]    Number of Company
Warrants Owned as of [•]            